27 F.3d 571
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Gene Alan BROVOLD, Appellant,v.Robert A. ERICKSON, Warden, Minnesota Correctional Facility,Stillwater, Appellee.
No. 94-1085MN.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 16, 1994.Filed:  June 22, 1994.

Before FAGG, Circuit Judge, ROSS, Senior Circuit Judge, and BEAM, Circuit Judge.
PER CURIAM.


1
Gene Alan Brovold appeals the district court's denial of his application for writ of habeas corpus.  Brovold was convicted in state court of criminal sexual conduct in the first degree for engaging in sexual penetration with his three-year-old daughter.  Brovold contends he was deprived of due process when the state trial court ruled that his daughter was competent to testify and when an expert was permitted to testify about the child's failure to identify her father in the courtroom and about the general patterns of behavior of young children.  Brovold also contends the evidence is insufficient to support the jury's verdict.  An extended discussion of Brovold's contentions would serve no useful purpose because the controlling law is clear.  Having carefully considered Brovold's contentions, we find them to be without merit.  We affirm the district court.  See 8th Cir.  R. 47B.